Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 02/05/2021 are acknowledged.
According to the Amendments to the claims, Claims 1, 13, 15-17, 30-31, 43-44 and 45 has /have been amended, Claims 6 and 55-64 cancelled previously, Claim 66 has /have been added.  Accordingly, Claims 1-5, 7-54 and 65-66 are pending in the application with Claims 54 and 65 previously withdrawn.  An action on the merits for Claims 1-5, 7-53 and 66 are as follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10, 15-17, 38-41, 43-46, 49-53 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2006/0165546 A1) in view of Abe et al. (US 2002/0041818 A1) and Jones et al. (US 2015/0140230 A1).  
Regarding Independent Claim 1, Yamada et al. disclose a shaping apparatus that forms a three-dimensional shaped object, the apparatus comprising:
a movement system (table 14 may be moved, Fig 1, [0025]) having a movable member (table 14 may be moved, Fig 1, [0025]);
a beam shaping system (a laser as a high-density energy heat source, [0022]) that has a beam irradiation section (a laser beam 20, Fig 1, [0022]) which emits a beam and a material processing section (powder particles 10 supplied by nozzle 12 onto the area are heated by the laser beam 20, Fig 1, [0023]) which supplies shaping material (powder particles 10, Fig 1, [0022]); and
a controller that controls the movement system and the beam shaping system (controlling the two-dimensional object…a three-dimensional object may be manufactured in a desired shape, [0025]) based on 3D data of the three-dimensional shaped object, so that shaping is applied to a target portion on the target surface by supplying the shaping material from the material processing section (powder particles 10 supplied by nozzle 12 onto the area are heated by the laser beam 20, Fig 1, [0023]) while relatively moving the target surface and the beam from the beam irradiation section (see Fig 1).

Abe et al. teach a measurement system (a camera 64 for obtaining image data on the sintering table 20, Fig 17, [0096]) that acquires position information of a target surface of a workpiece (a base 22, [0097]) placed on a table (a sintering table 20, Fig 1, [0064]); and the position information of the target surface acquired using the measurement system (the camera 64 is switched on to confirm the position of the base 22 on the sintering table 20, [0099]); wherein after placing the workpiece on the movable member and before applying any shaping for the workpiece (the apparatus of Abe et al. is capable of perform “after placing the workpiece on the movable member and before applying any shaping for the workpiece”.  Regarding the claimed limitations “wherein after placing the workpiece on the movable member and before applying any shaping for the workpiece”: the applicant's invention, directed to a machine In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  B. under MPEP 2115 Material or Article Worked Upon by Apparatus [R-08.2012] 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), a controller (a controller 60 and an alignment unit 62, Fig 17, [0096]) acquires position information of the target surface, on which a first shaping is to be applied, of the workpiece using the measurement system (camera 64), and then the controller performs the first shaping based on the 3D data and the position information of the target surface (64 for obtaining image data on the sintering table 20 and an alignment program to be executed by the controller 60, [0096]; making a three-dimensional object of a desired shape using the apparatus referred to above [0097]) acquired before applying any shaping (the apparatus of Abe with controller 60 and an alignment unit 62, Fig 17, [0096] is capable Regarding the claimed limitations “acquired before applying any shaping”: the applicant's invention, directed to a machine (apparatus), is defined by its structure. Under MPEP 2114: I.   APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  B. under MPEP 2115 Material or Article Worked Upon by Apparatus [R-08.2012] 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Yamada with Abe’s further teaching of a measurement system that acquires position information of a target surface of a workpiece placed on the movable member of the movement system; and the position information of the target surface acquired using the measurement system; the position 
	Yamada in view of Abe teach the invention substantially as claimed and as discussed above; except the beam shaping system is a Directed Energy Deposition (DED)-type shaping system.  
Jones et al. teach a beam shaping system is a Directed Energy Deposition (DED)-type shaping system (the processing head 200 may be utilized to provide other processes… including additive manufacturing, 3D printing, and directed energy deposition, Fig 2, [0137, 0180]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Akino in view of Abe with Jones’s further teaching of the beam shaping system (taught by Akino already) is a Directed Energy Deposition (DED)-type shaping system and the controller (taught by Akino already) that controls the Directed Energy Deposition (DED)-type shaping system because Jones teaches, in [0007], of providing a machine tool with a clamping mechanism and different processing heads for processing convenience during operation.
Regarding Claim 2, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the measurement system includes a three-dimensional measuring machine. Abe further teaches a measurement system includes a three-dimensional measuring machine (camera 64 is a three-dimensional measuring machine a desired three-dimensional CAD model, Fig 17, [0096]).
Regarding Claim 3, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the measurement system measures position information of at least three points on the target surface. Abe further teaches wherein the measurement system measures position information of at least three points on the target surface (camera 64 for obtaining image data, Fig 17, [0096]).
Regarding Claim 4, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the measurement system measures a three-dimensional shape of the target surface. Abe further teaches wherein the measurement system measures a three-dimensional shape of the target surface (camera 64 for obtaining image data on the sintering table, Fig 17, [0096]).
Regarding Claim 5, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the controller (controlling the two-dimensional object…a three-dimensional object may be manufactured in a desired shape, [0025]) acquires position information of at least a part of a surface of an added part of the workpiece (into sintered layers 16 and 18, Fig 1 [0022], controlling the two-dimensional shape of each sintered layer, [0025]) using the measurement system (camera 64 to confirm the position of the base 22 on the sintering table 20 by obtaining image data thereof, [0099], taught by Abe).
Regarding Claim 9, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller controls position and attitude of the movable member under a reference coordinate system, and by acquiring the position information, the target surface is correlated with the reference coordinate system.  Abe further teaches a controller (a controller 60 for controlling the above-described units and devices, [0096]) controls position and attitude of the movable member (table 14 may be moved, Fig 1, [0025] of Yamada) under a reference coordinate system (including the sintering table 20 and the drive unit 5, Fig 1, [0064]), and by acquiring the position information, the target surface is correlated with the reference coordinate system (confirm the opposition of the base 22 on the sintering table 20, Fig 18B, [0099].
Regarding Claim 10, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller acquires position information of at least a part of a surface of an added part of the workpiece using the measurement system, while making the movable member hold the workpiece.  Abe further teaches a controller (controller 60 and an alignment unit 62, Fig 17, [0096]) acquires position information of at least a part of a surface of an added part of the workpiece using the measurement system (having a camera 64 for obtaining image date on the sintering table 20, [0096]), while making the movable member (table 14 may be moved, Fig 1, [0025] of Yamada) hold the workpiece (see Fig 1).
Regarding Claim 15, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller controls the Directed Energy Deposition (DED)-type shaping system and the movement system based on the 
Regarding Claim 16, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller controls at least one of the measurement system, the Directed Energy Deposition (DED)-type shaping system, and the movement system based on the position information of at least a part of the surface of the added part.  Abe further teaches wherein the controller (a controller 60 for controlling the above-described units and devices, [0096]) controls at least one of the measurement system (a camera 64 for obtaining image data on the sintering table 20, Fig 17, [0096]), the Directed Energy Deposition (DED)-type shaping system (taught by Jones already), and the movement system based on the position information of at least a part of the surface of the added part (see Fig 3).
Regarding Claim 17, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller information on tendency of drift of the apparatus based on the position information, and controls at least one of the measurement system, the Directed Energy Deposition (DED)-type shaping system, 
Regarding Claim 38, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the beam irradiation section has a condensing optical system which emits the beam, and the controller controls intensity distribution of the beam in a first plane perpendicular to the optical axis of the condensing optical system on an exit plane side of the condensing optical system, based on measurement result of the measurement system.  Abe further teaches wherein the beam irradiation section (a laser beam 20, Fig 1, [0022] of Yamada) has a condensing optical system which emits the beam (the laser beam 20 irradiated from the laser, [0023] of Yamada), and the controller (a controller 60 for controlling the above-described units and devices, [0096]) controls intensity distribution of the beam in a first plane perpendicular to the optical axis of the condensing optical system on an exit plane side of the condensing optical system (laser irradiation conditions…the scanning power, [0069]), based on measurement result of the measurement system (See Fig 3).
Regarding Claim 39, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the first plane is 
Regarding Claim 40, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller controls the intensity distribution of the beam in the first plane by controlling an angle of at least one incident beam incident on a second plane perpendicular to an optical axis of the condensing optical system on an incidence plane side of the condensing optical system.  Abe further teaches wherein the controller (a controller 60 for controlling the above-described units and devices, [0096]) controls the intensity distribution of the beam in the first plane by controlling an angle of at least one incident beam (laser irradiation conditions…the scanning power and the like, [0069]) incident on a second plane perpendicular to an optical axis of the condensing optical system (the laser beam 20 irradiated from the laser, [0023] of Yamada) on an incidence plane side of the condensing optical system (See Fig 1 of Yamada and Figs 1-3 of Abe).
Regarding Claim 41, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the second plane includes one of a front focal plane of the condensing optical system and a plane near the front focal plane (See Fig 1 of Yamada and Figs 1-3 of Abe).
Regarding Claim 43, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the control of the Directed Energy Deposition (DED)-type shaping system based on measurement result of the measurement system includes controlling the beam irradiation section.  Abe further teaches wherein the control of the Directed Energy Deposition (DED)-type shaping 
Regarding Claim 44, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches the control of the Directed Energy Deposition (DED)-type shaping system (taught by Jones already) based on measurement result of the measurement system (alignment unit 62 having a camera 64 for obtaining image data on the sintering table 20 and an alignment program to be executed by the controller 60, Fig 17, [0096], taught by Abe) includes controlling the material processing section (required to control the trajectory of the moving area…the nozzle 12 may moved to control the physical relationship there between, [0025]).
Regarding Claim 45, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the adjustment of the material processing section (powder particles 10 supplied onto the area are heated by the laser beam 20, Fig 1, [0023]) includes adjusting supply operation (the area, onto which the powder particles 10 are supplied, is moved with the nozzle 12, [0023]) of the shaping material by the material processing section (see Fig 1).
Regarding Claim 46, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the material processing section (powder particles 10 supplied onto the area are heated by the laser beam 20, Fig 1, [0023]) has at least one supply port to supply the shaping material (powder particles 10 supplied onto the area are heated by the laser beam 20, Fig 1, 
Regarding Claim 49, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein supply amount per unit time of the shaping material from the at least one supply port is adjustable (for supplying powder particles at an adjustable supplying rate, [0016]).
Regarding Claim 50, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller determines the supply amount from the at least one supply port, based on the measurement result of the measurement system.  Abe further teaches wherein the controller (a controller 60 for controlling the above-described units and devices, [0096]) determines the supply amount from the at least one supply port (a powder supplying nozzle 12, Fig 1, [0022] of Yamada), based on the measurement result of the measurement system (a camera 64 for obtaining image data on the sintering table 20, Fig 17, [0096]).
Regarding Claim 51, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein a molten pool of the shaping material is formed (a portion of powder particles to be melted by heating, [0011]), by supplying the shaping material to the target portion while irradiating the target portion with the beam emitted from the beam irradiation section (see Fig 1).
Regarding Claim 52, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the shaping is 
Regarding Claim 53, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches wherein the three-dimensional shaped object is made of a plurality of layers which are additively layered (sintered layers 16 and 18, Fig 1, [0022]), and the controller (controlling the two-dimensional object…a three-dimensional object may be manufactured in a desired shape, [0025]) controls the movement system (table 14 may be moved, Fig 1, [0025]) and the Directed Energy Deposition (DED)-type shaping system (taught by Jones already), based on data for the plurality of layers acquired from the 3D data of the three dimensional shaped object (the target shape is defined by contour data…created from the three-dimensional CAD model, [0069], taught by Abe).
Regarding Claim 66, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller controls the position of the target surface under the reference coordinate system according to an open-loop control.  Abe further teaches wherein the controller (a controller 60 for controlling the above-described units and devices, [0096]) controls the position of the target surface under the reference coordinate system (including the sintering table 20 and the drive unit 5, Fig 1, [0064]) according to an open-loop control (see an open-loop control of 60, Fig 17, [0097]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Yamada in view of Abe with Abe’s 2-5, 9-10, 15-17, 38-41, 43-46, 49-53 and 66 because Abe teaches, in Para. [0012], of providing a method and apparatus, which is capable of finishing an object surface smoothly at a low cost irrespective of the shape thereof during operation.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe/ Jones as applied to Claim 1 above, further in view of Nishi (US 2004/0223132 A1). 
Regarding Claim 7, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except further comprising: a carrier system that loads the workpiece on the movable member before starting the first shaping and unloads the workpiece from the movable member after finishing the formation of the three-dimensional shaped object, wherein the controller controls the carrier system.  
Nishi teaches further comprising: a carrier system (reticle carrier system 32, Figs 1-2, [0076], Fig 1, [0064]) that loads workpiece before starting (with loading unit 39, Figs 1-2, [0077]) and unloads the workpiece (with unloading unit 41, Figs 1-2, [0077], wherein a controller controls the carrier system (monitored at all times by main controller 50, Figs 1-2, [0076]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Yamada in view of Abe and Jones with Nishi’s further teaching of a carrier system that loads the workpiece on the movable member before starting the first shaping (table 14 may be moved, Fig 1, [0025] of Yamada) and unloads the workpiece from the movable member after finishing the formation of the three-dimensional shaped object (table 14 may be moved, Fig 1, [0025] of Yamada), wherein the controller controls the carrier system .

Claims 8, 18-28, 30-34, 36-37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe / Jones as applied to Claim 1 above, further in view of Nishigori et al. (US 5,846,678).
Regarding Claim 8, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above, and Yamada further teaches a sensor (an optical sensor, [0026]), and a movable member (table 14 may be moved, Fig 1, [0025]).
Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except the sensor receives the beam at a light receiving section provided at the movable member.  Nishigori et al. further teach a sensor (an intensity distribution measuring sensor 12, Fig 1, Col 6 line 8) receives a beam (beam shaping optical system 2, Fig 1) at a light receiving section provided at a movable member (a movable stage, Fig 1, Col 6 line 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamada in view of Abe and Jones with Nishigori’s further teaching of the sensor receives the beam at a light receiving section provided at the movable member because Nishigori teaches, in Col 6 lines 6-15, of providing a sensor is mounted on a movable stage for measurement convenience during normal operation.
Regarding Claim 18, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except further comprising: a sensor that receives the beam at a light receiving section.  Nishigori further teaches comprising: a sensor (an 
Regarding Claim 19, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the sensor measures intensity distribution of the beam.  Nishigori further teaches wherein the sensor can measure intensity distribution of the beam (an intensity distribution measuring sensor 12, Fig 1, Col 6 line 8).
Regarding Claim 20, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the controller makes the sensor receive the beam at the light receiving section while moving the light receiving section of the sensor.  Nishigori further teaches wherein the controller (stage drive controlling system 101 and exposure amount controlling system 104, Fig 1, Col 5 line 63 and Col 6 line 16) makes the sensor receive the beam at the light receiving section while moving the light receiving section of the sensor (see Fig 1).
Regarding Claim 21, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the beam irradiation section has a condensing optical system which emits the beam, and the light receiving section of the sensor receives the beam emitted from the condensing optical system.  
Regarding Claim 22, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the light receiving section is placed to receive the beam in one of a rear focal plane of the condensing optical system and a plane near the rear focal plane.  Nishigori further teaches wherein the light receiving section is placed to receive the beam in one of a rear focal plane of the condensing optical system and a plane near the rear focal plane (see Fig 1).
Regarding Claim 23, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the light receiving section receives the beam from the condensing optical system while moving in at least one of a direction parallel to an optical axis of the condensing optical system on an exit side of the condensing optical system and a direction perpendicular to the optical axis.  Nishigori further teaches wherein the light receiving section receives the beam from the condensing optical system while moving in at least one of a direction parallel to an optical axis of the condensing optical system on an exit side of the condensing optical system and a direction perpendicular to the optical axis (see Fig 1).
Regarding Claim 24, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the sensor measures intensity distribution of the beam in a first plane perpendicular to the optical axis of the condensing optical system on the exit side of the condensing optical system.  Nishigori 
Regarding Claim 25, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the first plane is one of a rear focal plane of the condensing optical system and a plane near the rear focal plane.  Nishigori further teaches wherein the first plane is one of a rear focal plane of the condensing optical system and a plane near the rear focal plane (see Fig 1).
Regarding Claim 26, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the controller controls the intensity distribution of the beam in the first plane, based on a result of the measurement using the sensor.  Nishigori further teaches wherein the controller (stage drive controlling system 101 and exposure amount controlling system 104, Fig 1, Col 5 line 63 and Col 6 line 16) controls the intensity distribution of the beam in the first plane, based on a result of the measurement using the sensor (see Fig 1).
Regarding Claim 27, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the controller controls an angle of at least one incident beam incident on a second plane perpendicular to an optical axis of the condensing optical system on an incidence plane side of the condensing optical system, based on a result of measurement using the sensor.  Nishigori further teaches wherein the controller (stage drive controlling system 101 and exposure amount controlling system 104, Fig 1, Col 5 line 63 and Col 6 line 16) controls 
Regarding Claim 28, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the second plane includes one of the front focal plane of the condensing optical system and a plane near the front focal plane.  Nishigori further teaches wherein the second plane includes one of the front focal plane of the condensing optical system and a plane near the front focal plane (see Fig 1).
Regarding Claim 30, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the controller controls of at least one of the Directed Energy Deposition (DED)-type shaping system and the movement system, based on a result of measurement performed using the sensor.  Nishigori further teaches wherein the controller (stage drive controlling system 101 and exposure amount controlling system 104, Fig 1, Col 5 line 63 and Col 6 line 16) controls of at least one of the Directed Energy Deposition (DED)-type shaping system (taught by Jones already) and the movement system (a movable stage, Fig 1, Co l6 line 8), based on a result of measurement performed using the sensor (an intensity distribution measuring sensor 12, Fig 1, Col 6 line 8).
Regarding Claim 31, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the control of the Directed Energy Deposition (DED)-type shaping system based on the result of 
Regarding Claim 32, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above, and Yamada further teaches wherein the control the material processing section (powder particles 10 supplied onto the area are heated by the laser beam 20, Fig 1, [0023]) includes controlling supply operation (the area, onto which the powder particles 10 are supplied, is moved with the nozzle 12, [0023]) of the shaping material by the material processing section.
Regarding Claim 33, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above, and Yamada further teaches wherein the material processing section has at least one supply port (a powder supplying nozzle 12, Fig 1, [0022]) to supply the shaping material, and the supply of the shaping material from the at least one supply port is controlled (supplied by the nozzle 12 may be controlled by a conventional numerical control device, [0027]), based on the result of measurement performed using the sensor (an intensity distribution measuring sensor 12, Fig 1, Col 6 line 8, taught by Nishigori).
Regarding Claim 34, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above, and Yamada further teaches wherein the at least one supply port is movable, and the movement of the at least one supply port is controlled (the nozzle 12 and the table 14 nay be moved, [0025]), based on the result of 
Regarding Claim 36, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above, and Yamada further teaches wherein supply amount per unit time of the shaping material from the at least one supply port is adjustable (be adjustable in the supplying rate, [0045]).
Regarding Claim 37, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above, and Yamada further teaches wherein the controller (controlling the two-dimensional object…a three-dimensional object may be manufactured in a desired shape, [0025]) based on 3D data of a three-dimensional shaped object which is to be formed on the target surface (see Fig 1) determines the supply amount from the at least one supply port (the supplying rate refers to the supplying amount of powder particles per unit of time, [0037]), based on the result of measurement performed using the sensor (an intensity distribution measuring sensor 12, Fig 1, Col 6 line 8, taught by Nishigori).
Regarding Claim 47, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above, and Yamada further teaches a sensor (an optical sensor, [0026]) that receives the beam at a light receiving section, wherein the at least one supply port is movable (table 14 may be moved, Fig 1, [0025]), and position of the at least one supply port is controlled, based on the result of measurement (a desired three-dimensional CAD model, Fig 3, [0068], taught by Abe) performed using the sensor.
  Nishigori et al. further teach a sensor (an intensity distribution measuring sensor 12, Fig 1, Col 6 line 8) measures intensity distribution of the beam.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamada in view of Abe, Jones with Nishigori’s further teaches of the limitations under Claims 8, 18-28, 30-34, 36-37 and 47 because Nishigori, in Col 1 lines 60-64, of providing an excellent scanning exposure apparatus with an excimer laser, by which to reduce the non-uniformness of exposure during operation.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe / Jones as applied to Claim 1 above, further in view of Lee (US 2009/0239315 A1).
Regarding Claim 11, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller acquires dimension error of the added part based on the position information acquired using the measurement system.  Lee further teaches a controller (control module 230, Fig 3, [0037]) acquires dimension error of parts based on the position information acquired using a measurement system (obtains a critical dimension error measured by a critical dimension measurement equipment, [0037]).
Regarding Claim 12, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller makes pass/fail decision 
Regarding Claim 13, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller applies corrective processing using the beam shaping system to the workpiece while the movable member remains holding the workpiece, based on dimension error of the added part.  Lee further teaches wherein the controller (control module 230, Fig 3, [0037]) applies corrective processing (adjustment is made on the equipment, [0019]; rework must be performed, [0038]) using the beam shaping system (a laser as a high-density energy heat source, [0022] of Yamada) to the workpiece while the movable member (table 14 may be moved, Fig 1, [0025] of Yamada) remains holding the workpiece, based on dimension error (obtains a critical dimension error measured by a critical dimension measurement equipment, [0037], rework must be performed, [0038]) of the parts.  
Regarding Claim 14, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the controller performs the corrective processing using a beam from the beam irradiation section.  Lee further teaches wherein the controller (control module 230, Fig 3, [0037]) performs the corrective processing (rework must be performed, [0038]) using a beam from the beam irradiation section (bean 20, see Fig 1, already taught by Yamada).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe / Jones / Nishigori as applied to Claim 27 above, further in view of Takagi (JP 2003 321704 A).
Regarding Claim 29, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the at least one incident beam includes a plurality of beams having different incidence angles with respect to the second plane.
Takagi teaches an incident beam includes a plurality of beams (laser beam is divided into a high accuracy treatment section and a high strength treatment section, P 3, Claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamada in view of Abe, Jones .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe / Jones / Nishigori as applied to Claim 33 above, further in view of Jenson (US 2001/0032666 A1).
Regarding Claim 35, Yamada in view of Abe, Jones and Nishigori teach the invention as claimed and as discussed above; except wherein the material processing section has a plurality of supply ports to supply the shaping material, at least one supply port is selected from the plurality of supply ports, based on the result of measurement performed using the sensor, and the shaping material is supplied from the at least one supply port that is selected.
Jenson teaches a plurality of supply ports to supply material (a plurality of material sources 511A, 511B and 511C, Fig 5B), and the material can be supplied from only a part of the plurality of supply ports (one of the material sources provides material, [0171]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamada in view of Abe, Jones and Nishigori with Jenson’s further teaches of wherein the material processing section has a plurality of supply ports to supply the shaping material, at least one supply port is selected from the plurality of supply ports, based on the result of measurement .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe / Jones as applied to Claim 40 above, further in view of Saito (JP 09 001674).  
Regarding Claim 42, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the at least one incident beam includes a plurality of beams having different incidence angles with respect to the second plane.
Saito teaches an incident beam includes a plurality of beams having different incidence angles (a 0 order light advancing straight or a 1st order light slightly defected, Fig 1, [0012]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamada in view of Abe and Jones with Saito’s further teaches of wherein the at least one incident beam includes a plurality of beams having different incidence angles with respect to the second plane because Saito, in [Abstract], of providing a photo-setting molding method in which optimal curing diameter and curing depth can be obtained at each part in each layer of a product.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada / Abe / Jones as applied to Claim 46 above, further in view of Jenson (US 2001/0032666 A1).  
Regarding Claim 48, Yamada in view of Abe and Jones teach the invention as claimed and as discussed above; except wherein the material processing section has a plurality of supply ports to supply the shaping material, and at least one supply port is selected from the plurality of supply ports based on the measurement result of the measurement system, and the shaping material is supplied from the at least one supply port that is selected.
Jenson teaches teaches a plurality of supply ports to supply material (a plurality of material sources 511A, 511B and 511C, Fig 5B), and the material can be supplied from only a part of the plurality of supply ports (one of the material sources provides material, [0171]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamada in view of Abe and Jones with Jenson’s further teaches of wherein the material processing section has a plurality of supply ports to supply the shaping material, and at least one supply port is selected from the plurality of supply ports based on the measurement result of the measurement system (a desired three-dimensional CAD model, Fig 3, [0068], taught by Abe), and the shaping material is supplied from the at least one supply port that is selected because Jenson, in [0171], of providing a material supplying system with multiple supply ports for processing convenience during operation.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
A. The applicant's argument on Remarks, namely “neither of the applied references discloses the above-quoted features of claim 1. The Office Action relies on Abe et al. as allegedly disclosing the above-quoted features (prior to the present amendment of claim 1). Applicant respectfully submits that Abe et al. does not disclose "wherein ... the controller performs the first shaping based on the 3D data and the position information of the target surface acquired before applying any shaping."  Abe et al. discloses in paragraph [0099] that "the camera 64 is switched on to confirm the position of the base 22 on the sintering table 20 by detecting the contour line thereof."
However, Abe et al. does not disclose (i) when the contour line of the base 22 is detected, (ii) whether the contour line of the base 22 is detected after or before any shaping, (iii) how to use the detected contour line of the base 22 (position of the base 22), and (iv) whether the detected contour line of the base 22 (position of the base 22) is used with the three dimensional CAD data (see paragraph [0068] of Abe et al.). Applicant thus respectfully submits that Abe et al. does not disclose or suggest the above-quoted feature of claim 1. In addition, Abe et al. discloses in paragraph [0099] that "the surface of the base 22 is marked with an optical beam L having a small energy density, and image data of the marked position is obtained by the camera 64." This means that the surface of the base 22 is shaped with the optical beam so that a 
The examiner’s response:  The combination of Yamada et al. (US 2006/0165546 A1) in view of Abe et al. (US 2002/0041818 A1) and Jones et al. (US 2015/0140230 A1) teach exactly a shaping apparatus as claimed, fully discloses all the recited limitations of Claim 1 as set forth in this office action shown above.  Regarding the claimed limitations disclosed by Abe: “wherein after placing the workpiece on the movable member and before applying any shaping for the workpiece” and “acquired before applying any shaping”: the applicant's invention, directed to a machine (apparatus), is defined by its structure not the function. Since the combination of cited prior art teach all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01); Under MPEP 2114: I.   APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Therefore, the examiner maintains the rejection.
B. The applicant's argument on Remarks, namely “Abe et al. does not disclose a DED-type apparatus, but rather discloses a Powder Bed Fusion (PBF)-type apparatus that repeats an operation for forming the powder layer, then leveling the powder layer, then irradiating the powder layer with the optical beam L to form the sintered layer, and then lowering the sintering table (see paragraphs [0065][0067] of Abe et al.). Yamada et al., on the other hand, does not disclose the PBF-type apparatus, but rather discloses an apparatus that manufactures a three-dimensional object without the additional steps required by the PBF-type apparatus of removing a surface layer each time a sintered layer is formed. Yamada et al. (for example, paragraph [0007]) teaches against the type of apparatus like a PBF apparatus. Applicant thus respectfully submits that there is no motivation to combine the teachings of Abe et al. with the disclosure of Yamada et al., and that Yamada et al. actually teachings away from using PBF apparatus. As described in Applicant's application at, for example, page 78, lines 3-15, Applicant's claimed apparatus allows the base to be loaded roughly on the table due to the 
The examiner’s response: In response to applicant's argument, Yamada et al. disclose a shaping apparatus as claimed already, the purpose of bring in Abe et al. is to replace the Yamada’s device of “a measurement system that acquires position information of a target surface of a workpiece placed on the movable member of the movement system; and the position information of the target surface acquired using the measurement system; the position information of the target surface acquired using the measurement system; wherein after placing the workpiece on the movable member and before applying any shaping for the workpiece, the controller acquires position information of the target surface, on which a first shaping is to be applied, of the workpiece using the measurement system, and then the controller performs the first shaping based on the 3D data and the position information of the target surface acquired before applying any shaping”; and to provide with a teach of an apparatus, which is capable of finishing an object surface smoothly at a low cost irrespective of the shape thereof during operation (Para. [0012]); the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  (See MPEP 2143.01).  Yamada et al. (the primary reference) did not teachings away from using 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761